Citation Nr: 0821621	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  04-33 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected anxiety disorder from June 
11, 2003 to October 13, 2007, and in excess of 50 percent 
from October 13, 2007.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected scar of the left chest.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1965 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

This case was remanded by the Board in September 2007 for 
further development.    That development has been completed, 
and the case has now been returned to the Board for further 
appellate consideration.

In a December 2007 rating decision, after the Board remand, 
the initial disability rating for anxiety disorder was 
increased to 50 percent effective in October 2007 (the date 
of a VA psychiatric examination).  The veteran has not 
withdrawn his appeal; therefore, the issue of whether 
disability ratings in excess of 10 percent for the veteran's 
anxiety disorder from June 11, 2003 to October 13, 2007, and 
in excess of 50 percent from October 13, 2007, are warranted 
remains before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to a RO rating decision assigning a particular rating, and 
a subsequent RO decision assigns a higher rating that is less 
than the maximum available benefit, the pending appeal is not 
abrogated).


FINDINGS OF FACT

1.  For the period of the claim prior to October 13, 2007, 
the veteran's anxiety disorder resulted in depression, 
insomnia, anxiety, anxiousness, anger, irritability, 
decreased motivation, and violent fantasies, but did not 
generally result in occupational and social impairment with 
reduced reliability and productivity.

2.  For the period of the claim from October 13, 2007, the 
veteran's anxiety disorder has manifested in such symptoms as 
depression, suicidal ideation, irritability, paranoia, sleep 
impairment, disturbances of motivation and mood, difficulty 
establishing and maintaining effective relationships, and 
avoidance of social situations, but has not generally 
resulted in occupational and social impairment with 
deficiencies in most areas.

3.  The veteran's scar of the left chest is deep and measures 
approximately 50 square centimeters (7.8 square inches).


CONCLUSIONS OF LAW

1.  For the period of the claim prior to October 13, 2007, 
the criteria for a disability rating of 30 percent for 
anxiety disorder were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.126, 4.130, Diagnostic Code 9413 (2007).

2.  For the period of the claim from October 13, 2007, the 
criteria for a disability rating in excess of 50 percent for 
service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9413 
(2007).

3.  The criteria for a disability rating in excess of 10 
percent for scar of the left chest have not been met for the 
entire period of the claim.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.118, Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).   

For an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the veteran is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the veteran.  

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in June 2003 and September 2007 that fully 
addressed all notice elements.  The letters informed the 
veteran of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, and of what evidence 
the veteran should provide, including medical and lay 
statements describing the effects of the disabilities, 
informed the veteran that it was his responsibility to make 
sure that VA received all requested records that are not in 
the possession of a Federal department or agency necessary to 
support the claim, and asked the veteran to notify the VA of 
any additional evidence that may be helpful to the veteran's 
claim.  The September 2007 letter also provided the veteran 
with notice of the disability rating regulations and how 
effective dates are assigned.  Further, post-adjudicatory 
notice, by way of the July 2004 statement of the case, 
informed the veteran of the criteria required to warrant an 
increased disability rating for a scar, including the range 
of ratings available under the applicable diagnostic codes.  
Therefore, the Board finds that any notice errors did not 
affect the essential fairness of this adjudication, and that 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide this appeal. 

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records, VA 
medical treatment records, and lay statements have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in August 2003 and 
October 2007 as part of this claim.  38 C.F.R. § 3.159(c) 
(4).  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issue on appeal, and that VA has satisfied 
the duty to assist.   

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Higher Initial Disability Rating for Anxiety Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the rating assignment is appealed (whether original or 
not), consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999). 

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a). 

Under the General Rating Formula for Mental Disorders, a 10 
percent rating is warranted where there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or where 
symptoms are controlled by continuous medication.

A 30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss. 

A 50 percent rating is warranted where there is occupational 
and social impairment due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment in short-term and 
long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the Rating Schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  The GAF Scale 
score is based on all of the veteran's psychiatric 
impairments.  A GAF Scale score of 51 to 60 represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with coworkers).  A 61 to 70 GAF Scale 
score indicates some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
and has some meaningful interpersonal relationships.

A June 2003 VA outpatient treatment note reveals that the 
veteran reported depression, lack of interest, insomnia, and 
anxiousness.  He was assigned a GAF Scale score of 58.

The veteran underwent a VA psychiatric examination in August 
2003.  He reported anger, irritability, worry, tension, 
depression, and engaging in fantasies about harming other 
people, including his wife.  The examiner noted that there 
were no changes in memory or concentration and assigned a GAF 
Scale score of 61-70.

In a January 2004 VA outpatient treatment record, the veteran 
reported lack of motivation with some improvement in his 
depression and sleep quality.  He indicated marital problems.  
The psychiatrist noted that his attention and concentration 
were poor, and assigned a GAF Scale score of 55-60.

The veteran underwent another VA psychiatric examination in 
October 2007.  He reported feeling depressed most days of the 
week, sleep impairment, and feelings of hopelessness, 
worthlessness, and purposelessness.  He reported withdrawing 
from people, having a negative future outlook, contemplating 
suicide on occasion, having trouble trusting other people, 
and becoming nervous and agitated in public places.  The 
examiner noted that the veteran demonstrated a constricted 
affect and a nervous and depressed mood, and assigned a GAF 
Scale score of 59.  The examiner concluded that the veteran's 
anxiety disorder caused deficiencies in thinking, family 
relations, work, and mood.

Considering all of the evidence of record, the Board finds 
that, for the period of the claim prior to October 13, 2007, 
the veteran's service-connected anxiety disorder met the 
criteria for a 30 percent disability rating under Diagnostic 
Code 9413.  The veteran reported such symptoms as depression, 
insomnia, anxiousness, anger, irritability, decreased 
motivation, and violent fantasies.  Further, a VA 
psychiatrist noted poor attention and concentration.

For the period of the claim prior to October 13, 2007, the 
veteran's anxiety disorder symptoms have not manifested 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, memory impairment, impaired judgment, or 
impaired abstract thinking, as required for a higher 
disability rating of 50 percent under Diagnostic Code 9413.  
For these reasons, the Board finds that, prior to October 13, 
2007, the criteria for a disability rating higher than 30 
percent for service-connected anxiety disorder have not been 
met.  

Based upon the evidence and resolving all doubt in the 
veteran's favor, the Board finds that, for the period of the 
claim prior to October 13, 2007, the veteran's anxiety 
disorder has resulted in occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  For the 
period of the claim prior to October 13, 2007, a 30 percent 
disability rating for anxiety disorder is warranted.

The Board also finds that, for the period of the claim from 
October 13, 2007, the veteran's service-connected anxiety 
disorder resulted in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
depression, irritability, sleep impairment, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships, but did 
not generally result in occupational and social impairment, 
with deficiencies in most areas.  The evidence demonstrates 
that the veteran did not have symptoms after October 13, 
2007, which would warrant a higher rating.  For example, upon 
examination in October 2007, the veteran demonstrated 
suicidal ideation, depression, paranoia, and avoidance of 
social situations, but he was not found to demonstrate 
obsessional rituals, illogical, obscure, or irrelevant 
speech, near-continuous panic or depression, impaired impulse 
control, spatial disorientation, or neglect of personal 
appearance or hygiene.  

The Board also notes that the veteran's GAF score after 
October 13, 2007 was 59.  As previously noted, a GAF score of 
59 is indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with coworkers).  

Therefore, after October 13, 2007, the veteran's anxiety 
disorder symptoms did not manifest occupational and social 
impairment, with deficiencies in most areas, due to such 
symptoms as obsessional rituals, illogical, obscure, or 
irrelevant speech, near-continuous panic or depression, 
impaired impulse control, spatial disorientation, or neglect 
of personal appearance or hygiene, as required for a higher 
disability rating of 70 percent under Diagnostic Code 9413.  
For these reasons, the Board finds that the criteria for a 
disability rating higher than 50 percent for service-
connected anxiety disorder have not been met for the period 
of the claim from October 13, 2007.

Increased Rating for Scar of the Left Chest

The veteran's service-connected scar of the left chest is, 
and has been, evaluated using the criteria found at 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804.  A 10 percent rating is 
currently assigned based on evidence that the veteran's scar 
is superficial and painful on examination.  Diagnostic Code 
7804 does not provide for a disability rating in excess of 10 
percent.

Initially, the Board notes that Diagnostic Code 7800 is not 
applicable, as it provides criteria for evaluation of 
disfigurement of the head, face, or neck.  The only other 
diagnostic code pertaining to scars that provides for a 
rating in excess of 10 percent is Diagnostic Code 7801, which 
provides for assignment of a 20 percent rating for scars, 
other than on the head, face, or neck, that are deep or cause 
limited motion in an area exceeding 12 square inches.  A note 
to Diagnostic Code 7801 states that a deep scar is one 
associated with underlying soft tissue damage.

At the August 2003 VA examination, the examiner noted that 
the scar was deep with some underlying soft tissue loss.  The 
examiner also noted that the scar limited the range of motion 
of the veteran's thoracic spine, as he complained of pain 
while he was rotated to the left at 45 degrees.  The scar was 
noted to be 2 centimeters (0.8 inches) wide and 25 
centimeters (9.8 inches) long.

The veteran's VA medical treatment records reveal that he has 
consistently complained of sharp pain in the area of his 
service-connected scar.  

The October 2007 VA examination report reveals that the 
veteran reported pain and numbness around the scar.  He 
stated that the pain is so intense at times that he drops to 
his knees.  The examiner noted that the scar was tender on 
palpation and that there was adherence to underlying tissues 
and underlying soft tissue damage.  The examiner noted that 
there was no limitation of motion or loss of function.

It appears that the veteran's service-connected scar is deep, 
as underlying soft tissue damage has been noted.  However, 
the evidence demonstrates that the veteran's service-
connected scar covers an area of 50 square centimeters, or 
7.8 square inches, not 12 square inches as is required to 
warrant a disability rating in excess of 10 percent under 
Diagnostic Code 7801.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim for an 
increased rating.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107; Gilbert, supra.  
The claim for an increased disability rating for a scar of 
the left chest is, therefore, denied.  


ORDER

A disability rating of 30 percent for PTSD for the period of 
the claim prior to October 13, 2007, is granted. 

A disability rating in excess of 50 percent for anxiety 
disorder for the period of claim from October 13, 2007, is 
denied.

A disability rating in excess of 10 percent for scar of the 
left chest is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


